In the absence of the coroner or the event of his inability to attend, any justice of the peace of the county is authorized to hold an inquest on the body of a deceased person under the rules and regulations prescribed by chapter 235 of the Code of 1907. Code 1907, § 7174a. So it was not improper, but permissible, for the state to show that the person who held the inquest was a justice of the precinct adjoining that in which the body was found, and that there was no justice in that precinct, and that he *Page 455 
was called to hold the inquest, and the objection to this evidence was properly overruled. Moreover, the objection was general, no grounds being stated, and was properly overruled for this reason. Sanders v. Knox, 57 Ala. 80; Bates v. Morris,101 Ala. 286, 13 So. 138.
There was no ruling on the defendant's motion to exclude the evidence above noted, and nothing is presented by the motion.
The motion to exclude the testimony of the witness Gis, as well as the motion to exclude all the evidence after the state rested, was put upon the ground that before the inquest adjourned he appeared before the coroner's jury and corrected his testimony by making a truthful statement. This was a waiver of all other grounds upon which the testimony might be excluded. McDaniel v. State, 97 Ala. 14, 12 So. 241; Harwell v. State, 12 Ala. App. 265, 68 So. 500; Orr v. Stewart,13 Ala. App. 542, 69 So. 649.
The excuse given by the defendant for making the first false statement was that he was under duress of personal violence from Tom Johnson, who was reputed to be a dangerous man, and while it appears that Johnson was taken into custody by the sheriff before the witness gave his testimony before the coroner's jury the last time, it also appears that defendant had been informed that the authorities were in possession of facts showing that his first statement was false, and it was a question for the jury under the evidence as to whether the defendant's first testimony was prompted by corrupt motive or by duress, and the motions to exclude the evidence were properly overruled.
The affirmative charge set out in the record proper as a refused charge was not incorporated in the bill of exceptions, as might have been done under the recent ruling of the Supreme Court in Ex parte Mobile Lt.  Ry. Co., 78 So. 399,1 nor is it indorsed "Refused" by the trial Judge, as required by the statute, so as to make it a part of the record, and will not be considered. Code 1907, § 5364, as amended by Acts 1915, p. 815. Parnell v. Farmers' B.  T. Co., ante, p. 292, 77 So. 442.
We find no error in the record, and the judgment is affirmed.
Affirmed.
1 201 Ala. 493.